DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment filed 08/12/2022 is accepted and entered. Applicant’s amendments have overcome the previous claim objections and 112b rejections and the previous claim objections and 112b rejections have been withdrawn.
Applicant’s arguments with respect to claim(s) 1, 3-5, and 7-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Atanasoska is now cited in combination with Shaari to disclose a polyurethane foam with the claimed pore density and pore size.
Applicant's arguments regarding Claim 6, that Tamir is non-analogous art, is not persuasive. Applicant argues that Tamir is directed to a diagnostic device for collecting samples from a patient and therefore addresses a different therapeutic field than intranasal delivery of naloxone. However, Tamir teaches a medical swab sized appropriately to be used to collect a sample from a patient. As such, the swab will also be appropriately sized to deliver a solution to a patient. As Tamir is only used to teach the diameter and length of the swab, Tamir does not need to explicitly recite the same functions of the swab since it has the appropriate size and is used for biological purposes.
Claim Objections
Claim 8 is objected to because the language “the polyurethane absorbent foam” should read “the polyurethane foam” to remain consistent with other amendments.
Claim 30 is objected to because the language “greater than 0.4 psi (2.7 kpPa)” should read “greater than 0.4 psi (2.7 kPa)”.
Claim Interpretation
It is the Office’s position that the testing method for a material or structural property does not impart a patentable weight. The property is attributed to the material and structure, not the testing method. As such, a reference does not need to recite using the pressure drop method to determine the pore size or determining the density of the foam using ASTM D3575 to read on the claim language.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites “or a CFD 65% R (2inx2inx1in) 0.55 psi (3.1 kPa). It is unclear whether the CFD 65%R is equal to 0.55 psi, is greater than 0.55 psi, or is less than 0.55 psi. The specification does not clarify this point. For the purpose of compact prosecution, the CFD 65%R is interpreted as equal to 0.55 psi. Additionally, it is unclear if the “or” clause before the CFD 65%R limitation indicates that only one of the five properties recited in the claim are required, or if the “or” clause is only to indicate that the foam is characterized by the tensile strength, elongation, tear strength, and either the CFD25%R or the CFD 65%R.
Terminal Disclaimer
The terminal disclaimer filed on 08/12/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of pending application 17/523,321 and US Patent Numbers 11,191,934 and 11,278,709 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 4, 17, and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Shaari (US 2013/0085472) as evidenced by Cercone (US 5843060) in view of Atanasoska et al (US 5871461).
Regarding Claim 1, Shaari discloses an intranasal delivery device (Fig. 3C; ¶ [0002, 0037, 0061]), comprising:
a handle comprising a proximate end and a distal end (see Image 1; ¶ [0061]);
a nasal stop (raised barrier, ¶ [0061]) attached to the handle toward the distal end (see Image 1; ¶ [0061]); and
an applicator coupled to the distal end (see Image 1), wherein the applicator comprises a foam (¶ [0031, 0039]; the substrate can be an absorbent polyvinyl alcohol sponge such as Merocel; Cercone indicates in Col. 4 lines 3-20 that Merocel is a foam material);
wherein the nasal stop (raised barrier, ¶ [0061]) is configured to stop to rest against the anterior naris during use and resist further penetration of the applicator into the nasal cavity (¶ [0061]; the raised barrier regulates how far the device can be inserted into the nasal cavity and therefore comes in contact with the anterior naris so the device stops moving into the nasal cavity); and
wherein the distance between the nasal stop and the distal end of the applicator is from 15 mm to 30 mm (¶ [0061]; the raised barrier can be located at either 15 mm or 25 mm from the distal end of the applicator, as shown in Fig. 3C).

    PNG
    media_image1.png
    338
    383
    media_image1.png
    Greyscale

Image 1: Annotated Fig. 3C of Shaari
Shaari is silent whether the applicator comprises a polyurethane foam having a pore count from 60 pores/inch to 100 pores/inch and a pore size from 0.01 inches to 0.0167 inches (254 μm to 424 μm), wherein the pore size is determined by a pressure drop method.
Atanasoska teaches a medicament delivery device, thus being in the same field of endeavor, with a medicament delivery component (12, Fig. 1) made of polyurethane foam having a pore count from 5 to 100 pores/inch and a pore size from 150 μm to 1000 μm. Using a polyurethane foam with these properties allows the medicament delivery component to quickly absorb the medicament and also to deliver medicament ions to the body at a desired rate (Col. 4 lines 44-50, Col. 5 lines 17-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the applicator foam of Shaari to be a polyurethane foam having a pore count from 5 to 100 pores/inch and a pore size from 150 μm to 1000 μm, as taught by Atanasoska. Using a polyurethane foam with these properties allows the medicament delivery component to quickly absorb the medicament and also to deliver medicaments to the body at a desired rate (Col. 4 lines 44-50, Col. 5 lines 17-35).
Shaari/Atanasoska discloses a pore count from 5 to 100 pores/inch and a pore size from 150 μm to 1000 μm.
However, Shaari/Atanasoska does not explicitly disclose a pore count from 60 pores/inch to 100 pores/inch and a pore size from 0.01 inches to 0.0167 inches (254 μm to 424 μm).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pore count and pore size of Shaari/Atanasoksa to be from 50 to 100 pores/inch to 60 to 100 pores/inch, and to be from 150 μm to 1000 μm to 254 μm to 424 μm, as applicant appears to have placed no criticality on the claimed range (see ¶ [0129] of the instant specification indicating the pore count is, “for example”, within the claimed range; ¶ [0136] which indicates both the pore count and the pore size “can” be within the claimed ranges) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding Claims 3 and 4, Shaari/Atanasoska is silent whether the polyurethane foam is characterized by a dose proportional release of the naloxone hydrochloride composition, and wherein the polyurethane foam is characterized by a release of the naloxone hydrochloride composition with a relative standard deviation (RSD) of less than 6%.
However, one of ordinary skill in the art would recognize that Shaari/Atanasoska discloses a prior art product that is substantially identical in structure and composition to that of the device claimed in Claims 3 and 4. As such, the device of Shaari/Atanasoska inherently has a polyurethane foam characterized by a dose proportional release of naloxone hydrochloride and a release of naloxone hydrochloride with a relative standard deviation of less than 6%. It has been found that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Additionally, it has been held that "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01.
Regarding Claim 5, Shaari/Atanasoska is silent whether the absorbent foam has a volume from 500 mm3 to 1,500 mm3.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Shaari/Atanasoska to have an absorbent foam volume from 500 mm3 to 1,500 mm3 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Shaari/Atanasoska would not operate differently with an absorbent foam volume from 500 mm3 to 1,500 mm3 and since a nasal delivery device with an absorbent foam of that volume would still be able to enter the nasal cavity, the device would function appropriately with the claimed absorbent foam volume. Further, applicant places no criticality on the range claimed, indicating simply that the absorbent foam volume “can” be within the claimed ranges (¶ [0133] of instant specification).
Regarding Claim 17, Shaari further discloses the nasal stop has a diameter that is wider than the exterior of the nostril (¶ [0061]; the raised barrier regulates how far the device can be inserted into the nasal cavity and therefore must inherently be wider than the exterior of the nostril to prevent further motion).
Regarding Claim 27, Shaari/Atanasoska is silent whether the polyurethane foam has a density from 1.7 lb/ft3 to 2.5 lb/ft3 (27 kg/m3 to 40.0 kg/m3), wherein the density is determined according to ASTM D3575.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Shaari/Atanasoska to have a density from 1.7 lb/ft3 to 2.5 lb/ft3 (27 kg/m3 to 40.0 kg/m3) since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Shaari/Atanasoska would not operate differently with a density from 1.7 lb/ft3 to 2.5 lb/ft3 (27 kg/m3 to 40.0 kg/m3) and the device would function appropriately with the claimed density as it would still absorb and release medication. Further, applicant places no criticality on the range claimed, indicating simply that the density “can” be within the claimed ranges (¶ [0129] of instant specification).
Regarding Claims 28-30, Shaari/Atanasoska is silent wherein the polyurethane foam is characterized by a compression force deflection (CFD) at 25%R (2mx2mx1m) of greater than 0.4 psi, wherein the polyurethane foam is characterized by a compression set at 50% deflection of less than 10%, and wherein the polyurethane foam is characterized by a tensile strength greater than 21 psi (145 kPa); an elongation greater than 225%; a tear strength greater than 2.5 lb/in (350 N/m); a CFD 25%R (2inx2inx1in) greater than 0.4 psi (2.7 kPa); or a CFD 65%R (2inx2inx1in) of 0.55 psi (3.1 kPa).
However, one of ordinary skill in the art would recognize that Shaari/Atanasoska discloses a prior art product that is substantially identical in structure and composition to that of the device claimed in Claims 28-30. As such, the device of Shaari/Atanasoska inherently has a polyurethane foam characterized by a compression force deflection (CFD) at 25%R (2mx2mx1m) of greater than 0.4 psi, wherein the polyurethane foam is characterized by a compression set at 50% deflection of less than 10%, and wherein the polyurethane foam is characterized by a tensile strength greater than 21 psi (145 kPa); an elongation greater than 225%; a tear strength greater than 2.5 lb/in (350 N/m); a CFD 25%R (2inx2inx1in) greater than 0.4 psi (2.7 kPa); or a CFD 65%R (2inx2inx1in) of 0.55 psi (3.1 kPa). It has been found that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Additionally, it has been held that "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01.
Regarding Claim 31, Shaari/Atanasoska discloses the claimed invention substantially as claimed as set forth above for Claim 1. Shaari further discloses the applicator foam comprises a naloxone hydrochloride composition (¶ [0032, 0033, 0087, 0096-0106] indicates the applicator is dipped into a solution such that the solution will contact and be absorbed by the absorbent substrate; ¶ [0073] indicates naloxone can be delivered by the device which is known in the art to be delivered as naloxone hydrochloride). Therefore, the combination of Shaari/Atanasoska teaches the polyurethane foam comprises a naloxone hydrochloride composition.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shaari (US 2013/0085472) as evidenced by Cercone (US 5843060) in view of Atanasoska et al (US 5871461) further in view of Tamir (US 2018/0021771).
Regarding Claim 6, Shaari/Atanasoska is silent whether the polyurethane foam has a diameter from 6 mm to 12 mm and a length from 12 mm to 30 mm.
Tamir teaches a foam swab, thus being in the same field of endeavor, with an absorbent foam tip with a diameter from 4-6 mm and a length from 15-20 mm (¶ [0073]). This size is appropriate for use in biological sample collection (¶ [0073]).
Therefore, it would have been obvious to modify the polyurethane foam of Shaari/Atanasoska to have a length from 15-20 mm (which is fully within the claimed range of 12-30 mm), as taught by Tamir (¶ [0073]) as this is shown to be appropriate for use in biological sample collection (as motivated by Tamir ¶ [0073]). As such, it would also be appropriately sized to be used to deliver medication to parts of the body. Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter of the polyurethane foam of Shaari/Atanasoska/Tamir to be from 4-6 mm to 6-12 mm as applicant appears to have placed no criticality on the claimed range (see ¶ [0130] indicating the diameter “can” be within the claimed range) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claims 7-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shaari (US 2013/0085472) as evidenced by Cercone (US 5843060) in view of Atanasoska et al (US 5871461) further in view of Johnson et al (US 2019/0070396).
Regarding Claims 7 and 8, Shaari/Atanasoska is silent whether the polyurethane absorbent foam contains greater than 150 μL of the naloxone hydrochloride composition, or from 70 μL to 350 μL of the naloxone hydrochloride composition.
Johnson teaches a swab for transmucosal delivery of naloxone, where 200 μL of naloxone solution are added to the swab before delivery to the mucosa (¶ [0124]). This volume of solution allows the swab to retain all the solution without any of the solution being wasted by oversaturation of the swab.
Therefore, it would have been obvious to modify the absorbent foam of Shaari/Atanasoska to contain 200 μL of the naloxone hydrochloride composition as taught by Johnson (¶ [0124]). This allows the swab to retain all of the solution without waste by oversaturating the swab.
Regarding Claim 9, Shaari/Atanasoska is silent whether the polyurethane foam does not comprise microneedles.
Johnson teaches an absorbent foam (¶ [0011, 0109, 0120]) that does not comprise microneedles (as shown in Fig. 7, no microneedles are present). Johnson seeks to simplify the process of delivering opioid overdose treatment medication to patient’s suffering an overdose, and also wishes to make the system more user-friendly especially for those uncomfortable or afraid of needles (¶ [0005, 0128]).
Therefore, it would have been obvious to modify the absorbent foam of Shaari/Atanasoska to not comprise microneedles as taught by Johnson (Fig. 7) as this would make the system more user friendly, especially for those who are uncomfortable with or afraid of needles (as motivated by Johnson ¶ [0005, 0128]). Although Shaari does not contemplate an embodiment without microneedles, removing the microneedles would not destroy the functionality of Shaari as the device would still be able to deliver medication to the nasal mucosa through direct contact of the absorbent to the mucosa.
Regarding Claims 10, 11, and 16, Shaari/Atanasoska is silent whether the polyurethane foam contains at least 1 mg of naloxone hydrochloride, or from 1 mg to 20 mg of naloxone hydrochloride, and wherein the naloxone hydrochloride composition has a concentration of naloxone hydrochloride from 20 mg/mL to 80 mg/mL.
Johnson teaches that 8 mg of naloxone hydrochloride is added to the absorbent material and delivered to the mucosa, where the solution has a naloxone hydrochloride concentration of 40 mg/mL (¶ [0125]). This dosage can be sufficient to revive patients experiencing an overdose.
Therefore, it would have been obvious to modify the polyurethane foam of Shaari/Atanasoska to contain at least 1 mg of naloxone, specifically 8 mg of naloxone hydrochloride, and wherein the solution has a concentration of 40 mg/mL as taught by Johnson (¶ [0125]). One of ordinary skill in the art would recognize that this dosage would be sufficient to revive many patients experiencing an overdose.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shaari (US 2013/0085472) as evidenced by Cercone (US 5843060) in view of Atanasoska et al (US 5871461) further in view of Loughlin et al (US 2018/0193332).
Regarding Claims 12 and 13, Shaari/Atanasoska is silent whether the naloxone hydrochloride composition comprises water, naloxone hydrochloride, citric acid, EDTA, benzalkonium chloride, and sodium chloride, and has a pH from 3.5 to 5.5.
Loughlin teaches a naloxone hydrochloride composition, thus being in the same field of endeavor, which comprises water, naloxone hydrochloride, citric acid, EDTA, benzalkonium chloride, and sodium chloride (Table 3 describes a formulation with all but citric acid; ¶ [0047-0048] indicates that combinations of listed preservatives can be used, indicating that citric acid and benzalkonium chloride/BZK can be used together), and wherein the solution has a pH from 3.5 to 5.5 (¶ [0049]). The composition of Loughlin is stable and prevents bacterial growth due to the stabilizing agents and preservatives, and has an appropriate pH to be absorbed by the nasal cavity into the blood (¶ [0048-0049]).
Therefore, it would have been obvious to modify the naloxone hydrochloride composition of Shaari/Atanasoska to comprise water, naloxone hydrochloride, citric acid, EDTA, benzalkonium chloride and sodium chloride, and to have a pH from 3.5 to 5.5 (as taught by Loughlin ¶ [0047-0049]) since the additives in Loughlin result in a stable composition that resists bacterial growth and has an appropriate pH to be absorbed by the nasal cavity into the blood (as motivated by Loughlin ¶ [0048-0049]).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shaari (US 2013/0085472) as evidenced by Cercone (US 5843060) in view of Atanasoska et al (US 5871461) further in view of Wyse et al (US 2015/0174061).
Regarding Claims 14 and 15, Shaari/Atanasoska is silent whether the naloxone hydrochloride composition is stable for 4 months at 40C/75% RH and for 6 months at 25C/60%RH.
Wyse teaches an intranasal naloxone composition, thus being in the same field of endeavor, which is stable for at least 6 months at both 25C/60%RH and 40C/75%RH (¶ [0054]). This ensures a stable composition that will not lose efficacy too quickly.
Therefore, it would have been obvious to modify the naloxone hydrochloride composition of Shaari/Atanasoska to be stable for 4 months at 40C/75% RH and for 6 months at 25C/60%RH, as taught by Wyse (¶ [0054]) so that the composition will not lose efficacy too quickly. Since naloxone is used in overdose situations, an expired dosage that isn’t effective can result in death. As such, a long shelf life is desirable.
Claims 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shaari (US 2013/0085472) as evidenced by Cercone (US 5843060) in view of Atanasoska et al (US 5871461) further in view of Thau et al (US 11202894).
Regarding Claim 18, Shaari/Atanasoska discloses the claimed invention substantially as claimed as set forth above for Claim 31. As such, Shaari/Atanasoska uses the below method with polyurethane foam.
Shaari further discloses a method for treating opioid overdose in a patient (¶ [0008, 0026]), comprising:
inserting the applicator of the intranasal delivery device (Fig. 3C) of Claim 31 into a nasal cavity of a nostril of a patient having an opioid overdose (¶ [0008, 0026, 0061, 0090]), wherein the nostril comprises an anterior naris, a middle turbinate, an inferior turbinate, and a nasal mucosa (these are known structures of a nostril);
bringing the nasal stop into contact with the anterior naris to situate the applicator in proximity to the middle turbinate and the inferior turbinate (¶ [0061]; the raised barrier located at 2.5 cm from the tip of the applicator will bring the applicator in proximity to the middle turbinate and the inferior turbinate, as the tip of the middle turbinate and the tip of the inferior turbinate are located at 1.5 cm and 2.5 cm from the anterior naris as described in the instant specification ¶ [0061]),
to thereby treat the opioid overdose (¶ [0008, 0026, 0061, 0090]).
Shaari/Atanasoska is silent regarding squeezing the nostril against the polyurethane foam to release the naloxone hydrochloride composition from the absorbent foam and to administer the naloxone hydrochloride composition to the nasal mucosa.
Thau teaches a method of applying a medication the nasal cavity with a swab applicator, thus being in the same field of endeavor, where the nostril is squeezed while the swab is within the nasal cavity to release a drug from the swab to the nasal cavity and nasal mucosa (Col. 6 lines 39-43). Squeezing the nostril while the swab is within the nasal cavity will apply a force to the swab, causing the swab to release the medication held within the swab.
Therefore, it would have been obvious to modify the method of Shaari/Atanasoska to include squeezing the nostril against the absorbent foam to release the naloxone hydrochloride composition from the absorbent foam and to administer the naloxone hydrochloride composition to the nasal mucosa, as taught by Thau (Col. 6 lines 39-43). Squeezing the nostril while the applicator is within the nasal cavity will apply a compression force to the absorbent foam, causing the absorbent foam to release the naloxone stored within the foam. This can increase the delivery of medication to the nasal mucosa compared to simply touching the absorbent foam to the nasal mucosa. 
Regarding Claim 19, Shaari further discloses inserting and bringing are performed by a person other than the patient having the opioid overdose (¶ [0090] describes an artisan delivering the composition to the nose of a patient). Shaari does not specifically state that the person other than the patient having the opioid overdose squeezes the nostril, but based on the teachings of Shaari ¶ [0090], it would be obvious that the artisan of Shaari would also perform the squeezing when performing the method of Shaari/Atanasoska/Thau as set forth above for Claim 18 to sufficiently perform the process.
Regarding Claim 20, Shaari further discloses inserting the applicator comprises contacting the nasal mucosa between 15 mm to 30 mm from the anterior naris (¶ [0061]; the raised barrier can be at 1.5 cm or 2.5 cm from the tip of the applicator, resulting in the applicator contacting the nasal mucosa at either 15 mm or 25 mm from the anterior naris).
Regarding Claims 21 and 22, Shaari/Atanasoska/Thau substantially discloses the method of Claim 18, as set forth above. 
Shaari/Atanasoska/Thau is silent regarding after squeezing the nostril, releasing the nostril and removing the applicator from the nostril, or while squeezing the nostril, removing the applicator from the nostril.
However, one of ordinary skill in the art would have found it obvious to either release the nostril and then remove the applicator from the nostril, or to remove the applicator from the nostril while still squeezing the applicator. One of ordinary skill in the art would have found both of these options to be obvious to try based on the methods disclosed by Shaari/Atanasoska/Thau (see rejection of Claim 18). After inserting the applicator and squeezing the nostril as described in the rejection of Claim 18, there are a finite number of possible next steps. Specifically, there are two possible steps: to release the nostril prior to removing the applicator from the nostril, or to remove the applicator from the nostril while still squeezing the nostril. One of ordinary skill in the art would find both options to have a reasonable expectation of success, as they would both allow the applicator to be removed from the nostril and medication to remain within the nasal cavity.
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Shaari (US 2013/0085472) as evidenced by Cercone (US 5843060) in view of Atanasoska et al (US 5871461) further in view of Thau et al (US 11202894) further in view of Johnson et al (US 2019/0070396).
Regarding Claims 23 and 24, Shaari/Atanasoska/Thau is silent whether the method comprises repeating the steps using a new device on either the same nostril or a different nostril of the patient.
Johnson teaches a method of treating an opioid overdose using naloxone, including repeating the method steps using a new device if the first treatment does not revive the patient or produce adequate results (¶ [0080]). This allows for more serious overdoses to be treated by using a second dose of the medication (¶ [0080]).
Therefore, it would have been obvious to modify the method of Shaari/Atanasoska/Thau to include repeating the method steps using a new device on the patient, as taught by Johnson (¶ [0080]). This allows for more serious overdoses to be treated by using a second dose of the medication (as motivated by Johnson ¶ [0080]).
Shaari/Atanasoska/Thau/Johnson is silent whether the new device is used on either the same nostril or a different nostril of the patient. However, one of ordinary skill in the art would have found it obvious to insert the new applicator device into either the same nostril or a different nostril of the patient. One of ordinary skill in the art would have found both of these options to be obvious to try based on the methods disclosed by Shaari/Atanasoska/Thau (see rejection of Claim 18). When going to repeat the method of Shaari/Atanasoska/Thau, there are a finite number of options of where to insert the applicator. Specifically, there are two possible locations: the same nostril of the patient or a different nostril of the patient. One of ordinary skill in the art would find both options to have a reasonable expectation of success, as they would both allow a second applicator device to be placed into the nasal cavity and used to deliver naloxone to the nasal mucosa.
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Shaari (US 2013/0085472) as evidenced by Cercone (US 5843060) in view of Atanasoska et al (US 5871461) further in view of Thau et al (US 11202894) further in view of Temtsin-Krayz et al (US 2021/0128462).
Regarding Claim 25, Shaari/Atanasoska/Thau is silent whether following administration to a population of patients the method provides a plasma naloxone pharmacokinetic profile characterized by a Tmax less than 0.3 (±10%) hours.
However, it has been found that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Additionally, it has been held that "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. Since Shaari/Atanasoska/Thau teaches a method and device that is substantially identical to the claimed method and device, the device and method would necessarily provide a plasma naloxone pharmacokinetic profile characterized by a Tmax less than 0.3(±10%) hours.
In the event that one of ordinary skill in the art would not have found the pharmacokinetic profile to be inherent, Temtsin-Krayz teaches an intranasal naloxone composition, thus being in the same field of endeavor, provides a plasma naloxone pharmacokinetic profile characterized by a Tmax less than 0.3 hours (Table 7, microspheres powder Tmax).
Therefore, it would have been obvious to one of ordinary skill in the art that the method of intranasal naloxone delivery of Shaari/Atanasoska/Thau would display a plasma naloxone pharmacokinetic profile characterized by a Tmax less than 0.3 hours, as taught by Temtsin-Krayz (Table 7) to ensure a rapid delivery of naloxone to the patient.
 Regarding Claim 26, Shaari/Atanasoska/Thau is silent whether following administration to a population of patients the method provides a plasma naloxone pharmacokinetic profile characterized by a Cmax from 4,400 (±10%) pg/mL to 6,600 (±10%) pg/mL.
However, it has been found that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Additionally, it has been held that "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. Since Shaari/Atanasoska/Thau teaches a method and device that is substantially identical to the claimed method and device, the device and method would necessarily provide a plasma naloxone pharmacokinetic profile characterized by a Cmax between 4,400 (±10%) pg/mL and 6,600 (±10%) pg/mL.
In the event that one of ordinary skill in the art would not have found the pharmacokinetic profile to be inherent, Temtsin-Krayz teaches an intranasal naloxone composition, thus being in the same field of endeavor, provides a plasma naloxone pharmacokinetic profile characterized by a Cmax between 4,400 (±10%) pg/mL and 6,600 (±10%) pg/mL (Table 7, Narcan Cmax; the claimed range extends up to 7,260 pg/mL or 7.26 ng/mL due to the +10%, which encompasses the Cmax of Narcan).
Therefore, it would have been obvious to one of ordinary skill in the art that the method of intranasal naloxone delivery of Shaari/Atanasoska/Thau would display a plasma naloxone pharmacokinetic profile characterized by a Cmax between 4,400 (±10%) pg/mL and 6,600 (±10%) pg/mL as taught by Temtsin-Krayz (Table 7) to ensure a sufficient dosage of naloxone delivered to the patient.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA ARBLE/           Primary Examiner, Art Unit 3781